                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                        CRIMINAL MINUTES - GENERAL




 Case No.       CR17-081 PSG                                                      Date March 25, 2020

 Present:         The Honorable Philip S. Gutierrez, United States District Judge

 Interpreter      n/a
        Beatrice Herrera                   Not Reported                               Not Present
         Deputy Clerk                 Court Reporter/Recorder                   Assistant U.S. Attorney

                                    Present Cust. Bond             Attorney(s) for        Present App. Ret.
    U.S.A. v. Defendant(s):
                                                                   Defendant(s):

          TIAN MIN WU                 not        x              Michael Severo              not               x


 Proceedings:        (In Chambers) Order DENYING Defendant’s Motion to Dismiss Indictment for
                     Lack of Jurisdiction Based on Principles of Dual Criminality (Dkt. # 83) and Motion
                     to Dismiss Portions of the Indictment for Lack of Jurisdiction Based on the Law of
                     Specialty (Dkt. #84)

        Before this Court is Defendant’s motion to dismiss indictment for lack of jurisdiction based on
principles of dual criminality (dkt. #83) and motion to dismiss portions of the indictment for lack of jurisdiction
based on the law of specialty (dkt. #84).

       After considering the Defendant’s motions, the Government’s oppositions (dkt # 90 and #91) and the
consolidated reply (dkt #92), the Court DENIES Defendant’s motions.

         Accordingly, the hearing set for March 30, 2020 is removed from the Court’s calendar.

         IT IS SO ORDERED.




CR-11 (10/08)                               CRIMINAL MINUTES - GENERAL                                     Page 1 of 1
